         Case 1:08-cr-00276-DAD Document 72 Filed 09/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 1:08-cr-00276-DAD
12                       Plaintiff,
13            v.                                       ORDER REFERRING MOTION SEEKING
                                                       FIRST STEP ACT RELIEF TO FEDERAL
14    MICHAEL EUGENE HOLLIS,                           DEFENDER’S OFFICE
15                       Defendant.                    (Doc. No. 71)
16

17           On August 31, 2010, defendant Michael Eugene Hollis was resentenced in this action.

18   (Doc. Nos. 48, 49.) On September 4, 2020, defendant filed a pro se motion for compassionate

19   release pursuant to the First Step Act and 18 U.S.C. § 3582(c)(1)(A). (Doc. No. 71.)

20           Pursuant to General Order No. 595, the Federal Defender’s Office (“FDO”) is appointed

21   to represent defendant in conjunction with the motion for compassionate release. The FDO shall

22   have 60 days from the date of this order to file a supplement to defendant’s pro se motion or to

23   notify the court and the government it does not intend to file a supplement. Thereafter, absent

24   further order of the court amending the deadlines, the government shall have 30 days from the

25   date of the FDO’s filing to file a response to defendant’s motion. Any reply shall be filed within

26   fifteen days of the filing of any response by the government.

27   /////

28   /////
                                                       1
        Case 1:08-cr-00276-DAD Document 72 Filed 09/08/20 Page 2 of 2

 1          The Clerk of the Court is directed to include Assistant Federal Defenders Ann McClintock

 2   (Ann_McClintock@fd.org) and Carolyn Wiggin (Carolyn_Wiggin@fd.org) in the CM/ECF’s

 3   Notice of Electronic Filing in this action.

 4   IT IS SO ORDERED.
 5
        Dated:     September 8, 2020
 6                                                  UNITED STATES DISTRICT JUDGE

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                    2
